Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ben Koopferstock on 8/5/22.

The application has been amended as follows:

1. (Currently Amended)	A method for controlling delivery of power to a plurality of servers, comprising:
energizing a control circuit;
transmitting, from the control circuit, to a first power source, a first signal indicating that the control circuit is energized;
after transmitting the first signal indicating that the control circuit is energized, receiving, at the control circuit, a second signal indicating that the first power source is ready to provide power;
receiving, at the control circuit, from a server of the plurality of servers, a third signal indicating that the server is energized;
after receiving, at the control circuit, the second signal indicating that the first power source is ready to provide power and after receiving, at the control circuit, the third signal indicating that the server is energized, transmitting, from the control circuit to the server, a fourth signal indicating that the server may start receiving power from the first power source;
after transmitting the fourth signal indicating that the server may start receiving power from the first power source:
receiving, at the control circuit, from an additional server of the plurality of servers, a fifth signal indicating that the additional server is energized; and
transmitting, from the control circuit to the additional server, a sixth signal indicating that the additional server may start receiving power from the first power source.
2.	(Original)	The method of claim 1, wherein the control circuit waits for a time delay after receiving the third signal indicating that the server is energized before transmitting the fourth signal indicating that the server may start receiving power from the first power source.
3.	(Original)	The method of claim 1, wherein the control circuit waits for a time delay after receiving the fifth signal indicating that the additional server is energized before transmitting the sixth signal indicating that the additional server may start receiving power from the first power source.
4.	(Original)	The method of claim 1, further comprising turning on, at the control circuit, a power output for energizing the server.
5.	(Original)	The method of claim 4, wherein the power output for energizing the server is electrically connected to a power input for energizing the control circuit.
6.	(Original)	The method of claim 4, wherein the control circuit turns on the power output after receiving the second signal indicating that the first power source is ready to provide power.
7.	(Original)	The method of claim 1, further comprising:
transmitting, from the control circuit, to a second power source, a seventh signal indicating that the control circuit is energized; and
receiving, at the control circuit, an eighth signal indicating that the second power source is ready to provide power;
wherein:
the fourth signal is transmitted, from the control circuit to the server, after receiving, at the control circuit, the second signal indicating that the first power source is ready to provide power, the eighth signal indicating that the second power source is ready to provide power and the third signal indicating that the server is energized; and
the fourth signal indicates that the server may start receiving power from any one or both of the first and second power sources.
8.	(Original)	The method of claim 1, wherein:
the first power source is an ATX power supply;
the control circuit is energized by a standby power output of the ATX power supply;
the first signal indicating that the control circuit is energized and the third signal indicating that the server is energized are PS_ON signals; and
the second signal indicating that the first power source is ready to provide power, and the fourth signal indicating that the server may start receiving power from the first power source are PWR_OK signals.
9.	(Original)	The method of claim 7, wherein:
the first and second power sources are ATX power supplies;
the control circuit is energized by a standby power output of one of the ATX power supplies;
the first and seventh signals indicating that the control circuit is energized and the third signal indicating that the server is energized are PS_ON signals; and
the second signal indicating that the first power source is ready to provide power, the eighth signal indicating that the second power source is ready to provide power and the fourth signal indicating that the server may start receiving power from any one or both of the first and second power sources are PWR_OK signals.
10.	(Currently Amended)	A control circuit for controlling delivery of power to a plurality of servers, comprising:
a power input adapted to receive power for energizing the control circuit;
a power-source-side transmission port adapted to be connected to a power source;
a power-source-side reception port adapted to be connected to the power source;
a plurality of pairs of server ports including a first and a second pair of the plurality of pairs of the server ports, each pair of the plurality of pairs of the server ports being adapted to be connected to a corresponding server of the plurality of servers, each pair of the plurality of pairs of the server ports including a respective server-side transmission port and a respective server-side reception port;
a processor operatively connected to the power input, to the power-source-side transmission port, to the power-source-side reception port, to each of the server-side transmission ports and to each of the server-side reception ports of the plurality of pairs of the server ports, the processor being adapted to:
detect that the power input is energized;
cause the power-source-side transmission port to transmit to the power source a first signal indicating that the control circuit is energized;
receive, from the power-source-side reception port, a second signal indicating that the power source is ready to provide power;
receive, from the server-side reception port of the first pair of the plurality of pairs of the server ports, a third signal indicating that the  corresponding to the first pair is energized;
after receiving the second signal indicating that the power source is ready to provide power, and after receiving the third signal indicating that the corresponding server is energized, cause the server-side transmission port of the first pair of the plurality of pairs of the server ports to transmit, to the  corresponding to the first pair, a fourth signal indicating that the corresponding to the first pair may start receiving power from the power source;
receive, from the server-side reception port of the second pair of the plurality of pairs of the server ports, a fifth signal indicating that the corresponding to the second pair is energized; and
cause the server-side transmission port of the second pair of the plurality of pairs of server ports to transmit, to the  corresponding to the second pair, a sixth signal indicating that the corresponding to the second pair may start receiving power from the power source.
11.	(Original)	The control circuit of claim 10, wherein the control circuit is adapted to be mounted in a backplane of a rack.
12.	(Currently Amended)	The control circuit of claim 10, wherein the processor is further adapted to wait for a time delay after receiving the third signal indicating that the server corresponding to the first pair is energized before causing the server-side transmission port of the first pair of server ports to transmit, to the  corresponding to the first pair, the fourth signal indicating that the server corresponding to the first pair may start receiving power from the power source.
13.	(Original)	The control circuit of claim 10, further comprising a power output electrically connected to the power input and operatively connected to the processor, wherein:
the power output is adapted to be connected to the one or more servers; and
the processor is further adapted to cause turning on of the power output after receiving the second signal indicating that the power source is ready to provide power.
14.	(Currently Amended)	The control circuit of claim 10, wherein:
the first signal indicating that the control circuit is energized, the third signal indicating that the server corresponding to the first pair is energized and the fifth signal indicating that the server corresponding to the second pair 
the second signal indicating that the power source is ready to provide power, the fourth signal indicating that the server corresponding the first pair 



Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: after transmitting the first signal indicating that the control circuit is energized, receiving, at the control circuit, a second signal indicating that the first power source is ready to provide power; receiving, at the control circuit, from a server of the plurality of servers, a third signal indicating that the server is energized; after receiving, at the control circuit, the second signal indicating that the first power source is ready to provide power and after receiving, at the control circuit, the third signal indicating that the server is energized, transmitting, from the control circuit to the server, a fourth signal indicating that the server may start receiving power from the first power source; after transmitting the fourth signal indicating that the server may start receiving power from the first power source: receiving, at the control circuit, from an additional server of the plurality of servers, a fifth signal indicating that the additional server is energized; and transmitting, from the control circuit to the additional server, a sixth signal indicating that the additional server may start receiving power from the first power source, as set forth in the combination of the independent claims.
With respect to claim 10, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: receive, from the power-source-side reception port, a second signal indicating that the power source is ready to provide power; receive, from the server-side reception port of the first pair of the plurality of pairs of the server ports, a third signal indicating that the corresponding server corresponding to the first pair is energized; after receiving the second signal indicating that the power source is ready to provide power, and after receiving the third signal indicating that the corresponding server is energized, cause the server-side transmission port of the first pair of the plurality of pairs of the server ports to transmit, to the corresponding server corresponding to the first pair, a fourth signal indicating that the corresponding server corresponding to the first pair may start receiving power from the power source; receive, from the server-side reception port of the second pair of the plurality of pairs of the server ports, a fifth signal indicating that the corresponding server corresponding to the second pair is energized; and cause the server-side transmission port of the second pair of the plurality of pairs of server ports to transmit, to the corresponding server corresponding to the second pair, a sixth signal indicating that the corresponding server corresponding to the second pair may start receiving power from the power source, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Reynov (US 9755454) in view of Adi (US 6664659 B1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841